DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 recites the limitation "abrasive grains".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 15, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TW 201839087 A (hereinafter ‘087).
Regarding Claim 1, ‘087 teaches a composition (See at least No. 16, 17, 18 or 23 in Table 1-1 or 1-2) comprising abrasive grain having immobilized organic acid (silica with sulfonic acid immobilized), a first water-soluble polymer having sulfonic acid group or salt (Compound G, H), a second water soluble polymer different from the first water-soluble polymer (Compound M), non-ionic surfactant (PEG) and aqueous carrier.
Regarding Claims 2-4, ‘087 teaches pH less than 9,7,5 (Tables, Paragraph 109).
Regarding Claim 5, ‘087 teaches abrasive greater than 0.01%.
Regarding Claim 6, ‘087 teaches abrasive less than 100nm.
Regarding Claim 7, ‘087 teaches homopolymer.
Regarding Claim 8, ‘087 teaches a formula for the first polymer as shown.
Regarding Claim 15, ‘087 teaches polishing, however, the step of intended use does not further limit the claimed composition.
Regarding Claim 16, ‘087 teaches polishing, however, the step of intended use does not further limit the claimed composition.

Regarding Claim 18, ‘087 teaches the composition is used for polishing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over TW 201839087 A.
Regarding Claim 14, as applied above to Claim 1, ‘087 teaches the method of the invention substantially as claimed and further teaches polypropylene glycol (PPG) may be used (Paragraph 80) as a substitute polyethylene glycol (PEG). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use PPG as an alternative to PEG with predictable results.   

Claims 9, 11-13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over TW 201839087 A (hereinafter ‘087). in view of TW 201814034 A (hereinafter ‘034).
Regarding Claim 9, as applied above, ‘087 teaches the method of the invention substantially as claimed, but does not expressly teach water soluble polymer as shown in the formula. However, ‘034 teaches a polishing composition having water-soluble polymer A and B wherein nonionic water-soluble polymer A contains the formula (Paragraph 23-29) and contains polyvinyl alcohol (PVA) or derivative, polyvinylpyrrolidone (PVP) or derivative, polyvinyl caprolactam, or poly-N-vinyl formamide. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use the water-soluble polymers in the method of ‘087 providing a wetting agent and contact angle improvement with predictable results. 
Regarding Claims 11-12, ‘087 teaches the method of the invention substantially as claimed, but does not expressly teach PVA with saponification 90%. However, ’034 teaches PVA and saponification degree 60% or more, 80% or more or 90% or more (Paragraph 49). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide the saponification degree with predictable results. 
Regarding Claim 13, ‘087 teaches the method of the invention substantially as claimed, but does not expressly teach the second water soluble polymer has a sulfonic acid group or salt. However, ‘087 (Paragraph 73) and ‘034 (Paragraph 58-79) teaches a sulfonic acid group or salt as one of a limited number of possibilities for improved water solubility and hydrophilicity. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use a sulfonic acid group or salt in the second polymer with predictable results. 
Regarding Claim 17, ‘087 teaches the method of the invention substantially as claimed, but does not expressly teach the molecular weight of the polymers is 3000 or more and 5000 or more. However, ‘034 teaches molecular weight of polymer A is preferably 800 or more, 2000 or more, 4000 or more 6000 or more or 8000 or more (Paragraph 50). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a molecular weight 3000 or more with predictable results. 
Regarding Claim 19, ‘087 teaches the method of the invention substantially as claimed, but does not expressly teach a plurality of steps including a preliminary step a bulk polishing and a buff polishing. However, ‘034 teaches performing a preliminary rough polishing, secondary polishing once or twice or more and a finish polishing step (Paragraph 15). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to perform a step of preliminary polishing with the polishing composition, followed by bulk and finish polishing as broadly recited with predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716